14 So. 3d 264 (2009)
Harold W. MORIAN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-1979.
District Court of Appeal of Florida, Fourth District.
July 29, 2009.
Carey Haughwout, Public Defender, and David John McPherrin, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Diane F. Medley, Assistant Attorney General, West Palm Beach, for appellee.
DAMOORGIAN, J.
Affirmed without prejudice to Morian to file a motion to withdraw his plea for ineffective assistance of counsel pursuant to Florida Rule of Criminal Procedure 3.850.
GROSS, C.J., and GERBER, J., concur.